Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 9 March 2021.  Original Claim 1 has been canceled.  Claim(s) 31-38 are new.  Claim(s) 2-38 are pending and have been considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a computer-readable storage medium.  On pages 134-139 of Applicant’s specification, a computer-readable storage medium is not described in such a way so as to explicitly exclude transitory media such as transmission waves and signals.  In fact, on Page 134, Lines 9-13 disclose, “Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to store the desired information and which can accessed by computer (810)” and on Page 139, Lines 3-5, Applicant’s specification states, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taylor et al. (US 2011/0265011 A1).

Claim 1. (Canceled)

Claim 2.  Taylor discloses a method 
for use in a system having a plurality of users, the system comprising at least one database storing an association between individual users of the plurality of users and an item, provider, or other user for which an individual user has expressed a preference, an individual user who expresses a preference for another user being a follower user and the other user being a target user, users in a social networking system operated by a social network provider (P. 0017) are connected in a social graph and may communicate and interact with other users of the social network, and may add connections to other users of the social networking system (P. 0024) wherein the nodes of the social graph may include users, non-person entities and content items, that can be represented by objects in the social networking system, and an edge between two nodes in the social graph may result from an action that was performed by one of the nodes on the other node (P. 0027) such as when a user interacts with an external website expressing an interest in the external website or another entity (P. 0034) As a first user establishes a connection with a second user, the first user can be interpreted as being a follow of the second user, furthermore, a user expressing an interest in an entity can be interpreted as expressing an interest, the method comprising acts of: 
(A) receiving an indication that a target user has expressed, via a screen interface associated with the target user, a preference for an item or provider, a ; 
(B) in response to receiving the indication in the act (A), causing a representation of the item or provider to be included in a feed of information provided to a follower user of the target user via a display interface associated with the follower user, a frame in the web page calls a URL in a domain associated with the social networking system to display information from the social networking system (P. 0051) the frame includes social information from the social networking system allowing a user to take an action with respect to a node associated with the content shown in the frame, wherein the node is an entity type in which a user may express interest (P. 0053) the social information identifies a number of friends of the user who have also indicated an interest in the entity type node (P. 0054) The user who is viewing the web page, which includes a specific entity node, is a follower of any one of the friends who ; 
(C) receiving an indication that the follower user has expressed, via the display interface associated with the follower user, a preference for the item or provider, a user may take an action with respect to a node in the frame to allow a user to indicate an interest in the node, wherein the node can be an entity type node (P. 0053); and 
(D) in response to receiving the indication in the act (C), causing a representation of the item or provider to be included in a feed of information provided to at least one user following the follower user, some embodiments of a social networking system allow the connection to be indirect via one or more levels of connections or degrees or separation (P. 0025) various sets of entities with which information can be shared may include, for example, all friends of the user, all friends of friends (P. 0036) the social networking system retrieves and stores the tags from the markup language document of the web page to create a node in a social graph (P. 0045) a browser executes a widget in a web page to render a frame to include information from the social networking system (P. 0051) by communicating a request to the social networking system and the social networking system communicates information about the .

Claim 3.  Taylor discloses the method of claim 2, and Taylor further discloses the act (A) comprises receiving an indication that the target user has initiated a conversation regarding the item or provider, and the act (B) comprises causing a representation of the conversation in the feed of information provided to the follower user, the social graph may include various types of nodes including messages (P. 0027), examples of actions taken by a user within the social network may include sending a message and reading a message (P. 0033), the social networking system may communicate a message to the user via the frame to confirm that the selected action was taken by the social networking system or communicate a message .

Claim 4.  Taylor discloses the method of claim 3, and Taylor further discloses the act (D) comprises causing a representation of the conversation regarding the item or provider to be included in the feed of information provided to the at least one user following the follower user, the social networking system may communicate a message to the user via the frame to confirm that the selected action was taken by the social networking system or communicate a message to the user via the frame to authorize the social networking system to notify friends of the user that the action was taken (P. 0075).

Claim 5.  Taylor discloses the method of claim 4, and Taylor further discloses the act (B) comprises receiving a comment, from the follower user, on the conversation, and the act (D) comprises including the comment in the representation of the conversation caused to be included in the feed of information provided to the at least one user following the follower user, when an action is selected by a user, the selected action is transmitted to the social networking system and the social networking system then records the action between the user and the node associated with the URL identified by the widget such that the action taken by the user is equivalent to .

Claim 6.  Taylor discloses the method of claim 5, and Taylor further discloses the act (B) comprises causing, in response to receiving the comment, the at least one database to store a record of an interaction between the follower user and the item or provider, a user performs an action on a node in the frame and the social networking system records the action (P. 0072).

Claim 7.  Taylor discloses the method of claim 5, and Taylor further discloses the act (D) comprises identifying the follower user as the source of the comment in the representation of the conversation caused to be included in the feed of information provided to the at least one user following the follower user, the social networking system may communicate a message to the user via the .

Claim 8.  Taylor discloses the method of claim 2, and Taylor further discloses the at least one database stores a data object corresponding to each user, item or provider, and the act (B) comprises causing a representation of a data object corresponding to the item or provider to be included in the feed of information provided to the follower user, each node in the social graph may represent an entity that can act on another node and/or that can be acted on by another node, examples of nodes include users, non-person entities, content items, web pages, groups, events, messages, concepts, and any other things that can be represented by an object in the social networking system (P. 0027).

Claim 9.  Taylor discloses the method of claim 8, and Taylor further discloses each data object comprises an object identifier uniquely identifying the corresponding user, item or provider, tags may provide textual titles, labels, and/or descriptions about the node, as well as other information, such as a title, label, unique identifier, micro format, and/or descriptions about the node, as well as other information, such as the type of the node (P. 0045).

Claim 10.  Taylor discloses the method of claim 8, and Taylor further discloses the act (B) comprises causing a derivative data object corresponding to the data object to be stored in the at least one database, an action button allows a user to indicate an interest in an entity node (P. 0053) the frame may be updated by the social networking system with social information about a node, for example, the social information for a node may identify the number of friends or specific friends of a user who have taken a specific action regarding a node, i.e. users who have indicated an interest in a node (P. 0054), if the action selected in the frame is the user expressing an interest in the node, the action is recorded by the social networking system and may be published to a feed associated with the user and the user's profile may be updated to include the affiliation between the user and the node (P. 0074) Applicant’s specification discloses: a provider or consumer-user creates a data object related to an item or provider. In a specific embodiment, if another user follows that data object then the system creates a derivative data object specific for and visible to the follower (and his/her followers). The original data object representation (or source data object) can be, for example, liked, listed, or followed by additional users of the system, but in this embodiment, the act of following (i.e., the expression of a system tracking 

Claim 11.  Taylor discloses the method of claim 2, and Taylor further discloses the act (A) comprises receiving an indication that the target user has expressed the preference by initiating a tracking interest in the item or provider, an action button allows a user to indicate an interest in an entity node (P. 0053) the frame may be updated by the social networking system with social information about a node, for example, the social information for a node may identify the number of friends or specific friends of a user who have taken a specific action regarding a node, i.e. users who have indicated an interest in a node (P. 0054), if the action selected in the frame is the user expressing an interest in the node, the action is recorded by the social networking system and may be published to a feed associated with the user and the user's profile may be updated .

Claim 12.  Taylor discloses the method of claim 2, and Taylor further discloses the act (B) comprises causing the representation of the item or provider to be included in a feed of information that is customized for the follower user, if the action selected in the frame is the user expressing an interest in the node, the action is recorded by the social networking system and may be published to a feed associated with the user and the user's profile may be updated to include the affiliation between the user and the node (P. 0074).

Claim 13.  Taylor discloses the method of claim 12, and Taylor further discloses the feed of information is customized to include items or providers which are new to the follower user, an edge between two nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an action that was performed by one of the nodes on the other node (P. 0027), an action button allows a user to indicate an interest in an entity node (P. 0053) as with any user interaction with another node in the social networking system, this interaction may create an edge between the user and the node that the user interacted with (P. 0072) When a user takes an action with respect to an entity .

Claim 14.  Taylor discloses the method of claim 13, and Taylor further discloses the representation of the item or provider included in the feed provided to the follower user comprises description information regarding the item or provider, purchasing information regarding the item or provider, promotional information regarding the item or provider, an image or video regarding the item or provider, a review regarding the item or provider, information on products relating to the item or provider, and/or comments regarding the item or provider, the frame may be updated by the social networking system with social information about a node, for example, the social information for a node may identify the number of friends or specific friends of a user who have taken a specific action regarding a node, i.e. users who have indicated an interest in a node (P. 0054), alternatively, the social networking system generates content by extracting data from the node associated with the URL included in the widget without adding social information associated with the identified user, for example, a title, a description and an image from the node (P. 0067) if the action selected in the frame is the user expressing an interest in the node, the action is recorded by the social networking system and may be published to a feed associated with the user and the user's profile may be updated to include the affiliation between the user and the node (P. .

Claim 15.  Taylor discloses the method of claim 2, and Taylor further discloses the act (A) comprises receiving an indication that the target user has expressed a preference for the item or provider by viewing information regarding the item or provider, commenting on information regarding the item or provider, participating in a dialogue regarding the item or provider, participating in a survey regarding the item or provider, offering an opinion regarding the item or provider, providing a rating of the item or provider, clicking on information regarding the item or provider, and/or requesting information regarding the item or provider, the frame may be updated by the social networking system with social information about a node, for example, the social information for a node may identify the number of friends or specific friends of a user who have taken a specific action regarding a node, i.e. users who have indicated an interest in a node (P. 0054).

Claim(s) 16 is/are directed to at least one computer-readable storage medium (having instructions recorded thereon which, when executed in a computing system, cause the computing system to perform a method) claim(s) similar to Claim(s) 2 and is/are rejected with the same rationale.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(s) 31-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al. (US 2011/0265011 A1) and further in view of Nicholas et al. (US 2008/0126476 A1).

Claim 31.  Taylor discloses the method of claim 2, and but Taylor does not disclose the act (D) comprises causing the representation to be included in a feed of information which includes a plurality of representations, each of the plurality of representations corresponding to a different item or provider, as disclosed in the claims.  However, Taylor discloses, a user may take a specific action with respect content shown in the frame, wherein the content may be an entity type (item type) (P. 0053) and the frame may display information about one or more uses who have expressed an interest in the content (P. 0054) and multiple frames may be displayed for multiple different items (P. 0055).  That is, although Taylor discloses that the feed may include a plurality of representations, the plurality of representations do not each correspond to a different item or provider, and when multiple frames may be displayed for multiple different items, but Taylor does not disclose that multiple product items may be displayed in one frame.  In the same field of invention, Nicholas discloses customizing feed content (P. 0008) a user may subscribe to a feed of information (P. 0271) wherein the feed may display different items (P. 0270, 0273, Fig. 44).  Therefore, considering the teachings of Taylor and Nicholas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the act (D) with the teachings of Taylor.  One would have been motivated to combine the act (D) comprises causing the representation to be included in a feed of information which includes a plurality of representations, each of the plurality of representations corresponding to a different item or provider with the teachings of Taylor in order to allow Taylor be more flexible by and simplify the interface by allowing a user and the user’s friends to display and interact with multiple items in a single frame.

Claim 32.  Taylor and Nicholas disclose the method of claim 31, and Taylor further discloses some embodiments of a social networking system allow the connection to be indirect via one or more levels of connections or degrees or separation (P. 0025) Various sets of entities with which information can be shared may include, for example, all friends of the user, all friends of friends, all applications, all external websites or all external systems (P. 0036) wherein a user may express an interest in an entity (P. 0053) and Nicholas discloses feed content may be ranked (P. 0149) individual feed content items may be ranked (P. 0217) a feed may be configured to rank or prioritize the feed, to determine how many items should show in a row in a single item window (P. 0273).  Therefore, considering the teachings of Taylor and Nicholas, it would have been obvious to one combine the at least one user following the follower user comprises a first user; the feed of information provided to the first user displays the plurality of representations in an order; and the order is defined at least in part by the first user's previously expressed preference for an item or provider corresponding to at least one of the plurality of representations with the teachings of Taylor and Nicholas.  One would have been motivated to combine the act (D) comprises causing the representation to be included in a feed of information which includes a plurality of representations, each of the plurality of representations corresponding to a different item or provider with the teachings of Taylor and Nicholas in order to allow Taylor be more flexible by and simplify the interface by allowing a user and the user’s friends to display, interact with and rank multiple items in a single frame.

Claim 33.  Taylor and Nicholas disclose the method of claim 31, and Nicholas further discloses the placement of feed items within a feed may be specified based on several priority factors (P. 0249) wherein feed items may be prioritized based on a user profile (P. 0311) or recentness they were posted, as well as the quality of the feed source (P. 0320) feed items are ranked and feed formatted content is provided to the user based on the ranking including one or more of the following: profiled characteristic response data, explicitly provided feed, feed item rankings, or feed item subset rankings, or feed formatted content recommendations, social network (P. 0323).  Therefore, considering the teachings of Taylor and combine the act (D) comprises causing at least some of the plurality of representations to be displayed more prominently in the feed of information than others of the plurality of representations with the teachings of Taylor and Nicholas.  One would have been motivated to combine the act (D) comprises causing at least some of the plurality of representations to be displayed more prominently in the feed of information than others of the plurality of representations with the teachings of Taylor and Nicholas in order to allow Taylor be more flexible by and simplify the interface by allowing a user and the user’s friends to display, interact with and rank multiple items in a single frame.

Claim 34.  Taylor and Nicholas disclose the method of claim 33, and Nicholas further discloses a user may forward a feed item to another user (a friend) to be included in the friend’s feed (P. 0378).  Therefore, considering the teachings of Taylor and Nicholas, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the at least one user following the follower user comprises a first user; and the at least some of the plurality of representations which are caused to be displayed more prominently each correspond to an item or provider not previously represented in a feed of information displayed to the first user with the teachings of Taylor and Nicholas.  One would have been motivated to combine the at least one user following the follower user comprises a first user; and the at least some of the plurality of representations which are caused to be displayed more prominently each correspond to an item or provider not with the teachings of Taylor and Nicholas in order to allow Taylor be more flexible by and simplify the interface by allowing a user and the user’s friends to display, interact with and rank multiple items in a single frame.

Claim(s) 35-38 is/are directed to system claim(s) similar to the method claim(s) of Claim(s) 31-34 and is/are rejected with the same rationale. 

Response to Arguments
Applicant's arguments filed 9 March 2021 have been fully considered but they are not persuasive.
The applicant argues:
Claim 16 is rejected under 35 U.S.C. §101 for purportedly being directed to subject matter which is ineligible for patenting. Specifically, the Office Action contends that the subject matter recited by claim 16 encompasses transitory media, which the Office Action contends is non-statutory under §101. The rejection of claim 16 on this basis is respectfully traversed.

The Office Action cites to a portion of the specification (i.e., p. 138, line 30 - p. 139, line 5) which explicitly draws a distinction between a computer-readable medium and a computer-readable storage medium. Specifically, the cited portion defines a “computer-readable storage medium” as a specific type of “computer-readable medium,” with this specific type 

Claim 16 is directed to at least one computer-readable storage medium. As such, not only does the subject matter of claim 16 not encompass the transitory media which the Office Action contends is non-statutory under §101, but in fact, it specifically excludes it, as it includes only media which can be considered to be manufactured (e.g., an article of manufacture) or a machine.

As a result, claim 16 is directed to only subject matter which is statutory under §101 . Withdrawal of the rejection of claim 16 as purportedly being directed to subject matter which is ineligible for patenting is therefore respectfully requested.

The examiner respectfully disagrees.  The examiner referenced Pages 134 through 138 of Applicant’s specification. Specifically, on Page 134, Lines 9-13 disclose, “Computer storage media includes, but is not limited to, RAM, ROM, EEPROM, flash memory or other memory technology, CD-ROM, digital versatile disks (DVD) or other optical disk storage, magnetic cassettes, magnetic tape, magnetic disk storage or other or any other medium which can be used to store the desired information and which can accessed by computer (810).”  As explicitly disclosed in Applicant’s specification, the claimed computer does not specifically exclude transitory media that is non-statutory under §101, but explicitly discloses that computer storage media includes any other medium which can be used to store the desired information and which can accessed by computer.

The applicant argues:
The rejection of claim 2 as purportedly being anticipated by Taylor is improper, as Taylor does not satisfy all of the limitations of claim 2. Specifically, Taylor does not disclose or suggest causing a representation of an item or provider to be included in a feed of information in response to receiving an indication that a follower user has expressed a preference for the item or provider, as claim 2 recites in act (B).

The examiner respectfully disagrees.  In Taylor, nodes can represent users, non-person entities and content items, that can be represented by objects in the social networking system, and an edge between two nodes in the social graph may result from an action that was performed by one of the nodes on the other node.  A non-person entity node can represent a product or a website providing a product.  Also, users of the social network may follow other users.  As a user browses a website of a product provider, where the provider has a node on the social network, or the provider has 



Applicant’s arguments with respect to claim(s) 31-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 31-38 are generally directed to displaying a plurality of representations corresponding to a different item or provider; displaying the plurality of representations corresponding to a different item or provider in an order defined by the first user's previously expressed preference; the plurality of representations to be displayed more prominently in the feed of information than others; at least some of the plurality of representations … each correspond to an item or provider not previously represented in a feed of information displayed to the first user.  New prior art reference Nicholas has been combined with Taylor for the limitations of Claims 31-38.  Nicholas discloses customizing feed content, wherein a user may subscribe to a feed of information, and the feed may display different items.  The feed content may be ranked, wherein individual feed content items may be ranked.  A feed may be configured to rank or prioritize the feed, and to determine how many items should show in a row in a single item window.  The placement of feed items within a feed may be specified based on several priority factors, wherein feed items may be prioritized based on a user profile or recentness they were posted, as well as the quality of the feed source.  Feed items are .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        3/20/2021

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177